DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinh et al. (US 2013/0327621) hereafter “Dinh”.
Regarding claim 1, Dinh discloses a key structure (10) comprising: at least one key switch (15) mounted on a surface of a substrate (17) disposed inside a case (11) of an electronic apparatus (¶ [0041]); at least one key top (12) inserted in a key through-hole (19) bored in the case, the at least one key top being designed to press the at least one key switch upon undergoing a displacement from outside the case toward inside the case (¶ [0032]); and a key stopper abutting (202), inside the case, the at least one key top that has undergone the displacement, to restrict a further outward-to-inward displacement of the at least one key top (¶ [0038]).
Regarding claim 2, Dinh further discloses the key stopper has an abutment where the key stopper abuts the at least one key top, and the abutment is disposed at two locations in a direction orthogonal to a direction of the displacement and to a direction of a normal to the substrate, with the at least one key switch interposed between the two locations (Fig. 4).
Regarding claim 4, Dinh further discloses an electronic apparatus comprising the key structure (¶ [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dinh in view of Weng et al. (US 6,963,039) hereafter Weng.
Regarding claim 3, Dinh discloses most of the claim limitations except for the at least one key switch comprises a plurality of key switches, the at least one key top comprises a plurality of key tops, and the key stopper is shared among the plurality of key switches and the plurality of key tops.
Weng teaches a button knob (10) comprises a plurality of key switches (31, Fig. 3), the at least one key top comprises a plurality of key tops (each section of 10), and the key stopper (24a) is shared among the plurality of key switches and the plurality of key tops (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinh’s device according to known methods to incorporate the teachings of Weng to employ multiple key switches in the assembly in order to allow multiple functions carried out.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dinh.
Regarding claim 5, Dinh further discloses an adhesive (201) applied to a joint where an electrode of the at least one key switch and an electrode of the substrate are joined together (¶ [0038]).
However Dinh fails to disclose the key stopper is fixed to the substrate by the adhesive applied to the joint.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive to attach different components in the assembly together since it was known in the art that adhesive can be used as a reliable material that does not interfere with the operation process (MPEP 2144.03 (A-E)).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833    



/EDWIN A. LEON/Primary Examiner, Art Unit 2833